

3POWER ENERGY GROUP INC.


SEPARATION AGREEMENT


This Separation Agreement (this “Agreement”) is entered into as of August 10,
2011 by and between 3Power Energy Group Inc., a Nevada corporation (the
“Company”), and Riccardo Valentini, an individual (“Mr. Valentini” and together
with the Company, the “Parties” and each, a “Party”).


WHEREAS, Mr. Valentini has served and is the Company’s Chief Executive Officer
and Chief Financial Officer, and a member of the Board of Directors of the
Company (the “Board”);


WHEREAS, Mr. Valentini desires to resign in all capacities as an officer and
director of the Company, and although not required for Mr. Valentini’s
resignation to be effective, the Company desires to accept such resignations;
and


NOW THEREFORE, in consideration of these recitals, and for the promises, acts,
releases and other good and valuable consideration hereinafter recited, the
receipt and sufficiency of which are hereby accepted and acknowledged, the
Parties hereby agree as follows:


1.            Resignation.  Mr. Valentini hereby resigns as the Chief Executive
Officer, Chief Financial Officer, member of the Board and from any other
capacity in which Mr. Riccardo provided services to the Company and/or the
Board, and hereby relinquishes in full any and all authority thereto, each as of
the date hereof.


2.            Releases.


(a)           For and in consideration of the covenants made by the Company in
this Agreement, Mr. Valentini hereby releases and forever discharges the Company
and its past and present affiliates, subsidiaries, officers, directors,
partners, principals, consultants, attorneys, agents, servants, representatives,
successors, heirs, assigns and control persons, as applicable (collectively, the
“Company Released Parties”), from any and all claims, demands, obligations,
losses, causes of action, costs, expenses, reasonable attorneys' fees and
liabilities of any nature whatsoever, whether based on contract, tort, statutory
or other legal or equitable theory of recovery, whether known or unknown
(including, but not limited to, any and all claims which relate to, arise from,
or are in any manner connected to his services on behalf of the Company) that
Mr. Valentini has, had or claims to have against any or all of the Company
Released Parties (collectively, the “Company Released Claims”).  Notwithstanding
the foregoing, each of Mr. Hany Salem and Falak Investments AG and their
respective affiliates are not, and will not ever be, a Company Released Party in
any way, manner or form or at any time, or have any of the rights, privileges
and protections afforded to the Company Released Parties. 
 
 
 

--------------------------------------------------------------------------------

 
 
Separation Agreement



(b)           (i) For and in consideration of the covenants made by Mr.
Valentini in this Agreement, the Company hereby releases, extinguishes, acquits,
remises and forever discharges, fully, finally and forever, Mr. Valentini and
his heirs, executors, trusts, trustees, fiduciaries, personal representatives,
agents, successors, assigns, affiliates (whether past or present and direct or
indirect),and firms, investment vehicles, funds and any other entities managed
or controlled by Mr. Valentini or his affiliates, or in which Mr. Valentini or
any affiliate had or has a controlling interest as well as the Company’s
affiliates’ subsidiaries, predecessors, parent companies, divisions, officers,
directors, partners, managers, principals, control persons, shareholders,
stakeholders, consultants, attorneys, agents, servants, representatives,
transferees, successors, assigns and subrogees (collectively, the “Valentini
Released Parties” and together with the Company Released Parties, the “Released
Parties”), from and against any and all actions, claims, demands, conflicts of
interest (including, without limitation, the potential conflict of interest
described in Section 3(b) hereof) causes of action, complaints, suits,
proceedings, orders, judgments, matters, controversies, defenses, contracts,
agreements, statements, events, conduct, omissions or failure to act, fault and
wrongdoing (whether reckless, negligent or intentional, with or without malice,
or breaches any duty, law or rule), obligations, liabilities, debt, losses,
damages, costs, expenses, attorneys' fees, and promises and covenants (other
than those arising hereunder), whether based on contract, tort, federal, state,
local or foreign law or statute (including, without limitation, common law and
claims for indemnification or contribution), or other legal or equitable theory
of recovery, and in every forum and jurisdiction, whether now existing or coming
into existence in the future, known, suspected or unknown, contingent or
non-contingent, which the Company has, had, may have, will have or claims to
have, or may hereafter have or claim to have, against any or all of the
Valentini Released Parties in connection with Mr. Valentini’s services to the
Company and any other matters which may relate, or which have been related to,
such services, and to any subject that was, or could have been raised, made or
to be made, without regard to the subsequent discovery or existence of different
or additional facts, or mistake of fact or law (collectively, the “Valentini
Released Claims”).


(ii)   The execution of this Agreement, and the consideration and other terms
and conditions thereof, do not constitute and shall not be construed as or
deemed to be evidence of an admission or concession of any fault, liability or
wrongdoing, and Mr. Valentini expressly denies any fault, liability or
wrongdoing whatsoever, and this Agreement may not be used for any purpose other
than to effectuate this settlement.


3.            Covenants and Waivers.


(a)           Mr. Valentini hereby agrees to promptly take such further actions
as reasonably necessary, without additional compensation (as long as Mr.
Valentini does not incur out-of-pocket expenses), to execute and deliver to the
Company such certificates, instruments or other documents as may be reasonably
necessary to accomplish transition of authority to his successor and to
accomplish any and all legally required disclosures by the Company regarding his
resignation.


 
2

--------------------------------------------------------------------------------

 
 
Separation Agreement

  
(b)           The Company definitively waives any and all direct or indirect
actual or potential conflicts of interest (whether arising from a past, current
or future action, event or occurrence) between Mr. Valentini, on the one hand,
and any and all affiliates of the Company and affiliation with any, including,
without limitation, providers of financing, services or other contractual
parties the Company contracts, on the other hand, during the term of his
services rendered to the Company.


(c)           Mr. Valentini covenants and agrees not to commence or prosecute
any action or proceeding against the Company Released Parties based on the
Company Released Claims.


(d)           The Company covenants and agrees not to commence or prosecute any
action or proceeding against the Valentini Released Parties based on the
Valentini Released Claims.


4.            Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
conflicts of law provisions thereof.  Should any dispute arise under this
Agreement, the Parties consent to the personal jurisdiction in the State of New
York, and agree that any lawsuit, claim, dispute, or action arising out of or
concerning this Agreement shall be adjudicated by the Courts of New York County,
State of New York.


5.             Interpretation.  This Agreement shall be construed as if the
Parties jointly prepared this Agreement and any uncertainty or ambiguity shall
not be interpreted against any Party.


6.             Representations.


(a)           Each Party represents and warrants to the other that such Party
has full power and authority to enter into this Agreement and to consummate and
perform the actions and transactions contemplated by this Agreement, and that
all action, administrative, corporate or otherwise, required to be taken by the
Party to authorize the execution, delivery, and performance of this Agreement
has or will be taken prior to execution herein.  The Parties further represent
that this Agreement constitutes a valid and binding obligation upon the Parties.


(b)           Mr. Valentini hereby represents and warrants to the Company that
he is resigning at his own free will and volition, and not under duress or
compulsion or in connection with any disagreements with the Company, its Board,
the Company’s management or the Company auditors over the Company’s operations,
policies or accounting practices.


 
3

--------------------------------------------------------------------------------

 
  
Separation Agreement

 
7.            Complete Agreement.  This Agreement contains the entire
understanding by and between the Parties and supersedes any and all prior
agreements and understandings between any and all of the Parties and the
Company, whether such agreements or understandings were oral or written, and all
of which prior agreements and understandings are hereby definitively terminated
and of no further force or effect.  The Parties acknowledge and represent that
they have not relied on any statements, agreements, representations, promises,
warranties, or other assurances, oral or written, other than those contained
herein.  Each Party agrees that this Agreement is intended to cover any and all
matters and claims (including possible and contingent claims) arising out of or
related to any and all prior agreements or understandings and this Agreement
shall not be limited in scope to cover any and all prior matters, whether any
such matters are known, unknown or hereafter discovered or ascertained.  Each of
the Parties covenants and agrees that it will not, at any time hereafter, either
directly or indirectly, initiate, assign, maintain or prosecute, or in any way
knowingly aid or assist in the initiation, maintenance or prosecution of any
claim, demand or cause of action at law or otherwise against the Company
Released Parties or any of them, or the Valentini Released Parties, or any of
them, as applicable, for damages, loss or injury of any kind arising from,
related to, or in any way connected to any activity with respect to which a
release has been given pursuant to this Agreement, except to enforce this
Agreement.


8.            Non-Disparagement.  Each Party hereby agrees with the other Party
that such Party and its respective Released Parties will not make any remarks or
adverse statements in any and all media (e.g., in writing, orally or on the
internet via, among other things, blogs and social networks) about the other
Party or its Released Parties that could reasonably be construed as disparaging
or defamatory, or to cast such Party or any of its Released Parties in a
negative light, or harm a Party’s or any of its Released Parties’ current or
prospective business plans.  Any and all compliance by the Company with respect
to requisite disclosures under the U.S. federal securities laws and all other
laws, rules and regulations applicable to the Company shall be deemed not to be
disparaging or defamatory.  Each Party will bear its own costs, expenses, and
claims to interest, including, without limitation, attorneys' fees incurred in
or arising out of, or in any way connected with the matters which are referenced
or covered in the Agreement.


9.            Dispute Resolution.


Any controversy, claim, or dispute arising out of or related to this Agreement
or the interpretation, performance, or breach hereof, including, but not limited
to, alleged violations of state or federal statutory or common law rights or
duties, shall be resolved as follows:


(a)           The Party that asserts that there has been a breach of this
Agreement, or that there exists a controversy, claim or dispute arising out of
or related to this Agreement or the interpretation or performance thereof, shall
notify the other Party of its assertions regarding same in writing, including
the basis of the Party’s assertions and an opportunity to cure;


(b)           The Party receiving such notification shall have fourteen (14)
days to respond in writing, or longer if all Parties agree, and must state
whether the receiving Party agrees or disagrees with the asserting Party’s
claim(s);


 
4

--------------------------------------------------------------------------------

 
   
Separation Agreement

  
(c)           If the receiving Party does not agree with the asserting Party’s
claim, all Parties shall have an informal meeting by telephone or other means
within fourteen (14) days of the receiving Party’s written response, or a longer
period if all Parties agree, where all Parties shall meet in good faith in an
effort to resolve the dispute;


(d)           If the Parties fail to reach an agreement to resolve the dispute
at the informal meeting despite good faith efforts to do so, the dispute shall
be resolved solely and exclusively by final and binding arbitration conducted
according to the JAMS/Endispute Comprehensive Arbitration Rules and Procedures
in effect as of the date hereof, including the Optional Appeal Procedure
provided for in such rules (the “Arbitration Rules”).  The arbitration shall be
conducted exclusively in New York, New York before a panel of three neutral
arbitrators chosen as follows:  each Party will select one arbitrator and the
two selected arbitrators shall select the third arbitrator.  The ruling of the
arbitration panel shall be final and binding, except as appealed pursuant to the
Optional Appeal Procedure, in which case the ruling of the appellate panel shall
be final and binding.  The cost of the arbitration shall be borne by the
non-prevailing party, as determined by the arbitration panel or the appellate
panel, as applicable.


(e)           In the event any legal action or proceeding is undertaken by one
of the Parties hereto against another as a result of an alleged breach of this
Agreement, or this Agreement is asserted as a defense in a legal action or
proceeding brought by one of the Company Released Parties or Valentini Released
Parties, the prevailing Party in such action or proceeding shall be entitled to
recover from the other Party all reasonable costs and expenses of said
proceeding or action, including reasonable attorneys’ fees and expenses.


10.          All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered by an internationally recognized
overnight courier to the respective Party at the following addresses (or at such
other address for a Party as shall be specified by like notice, provided that a
notice of change of address(es) shall be effective only from the date of its
receipt by the other Party):



 
(i)
if to Riccardo Valentini, to:



c/o CRP Merchant Corporation
[●]
[●]
Fax: [●]
Email:  riccardo@crpmerchant.com
 
With a copy to (which shall not constitute notice):
 
Lucosky Brookman LLP
33 Wood Avenue South, 6th Floor
Iselin, NJ 08830
Attn:  Joseph Lucosky, Esq.
Fax:  (732) 395-4400
Email: jlucosky@lucbro.com


 
5

--------------------------------------------------------------------------------

 
 
Separation Agreement

   

 
(b) 
if to 3Power Energy Group Inc., then to:



3Power Energy Group Inc.
c/o Wuersch & Gering LLP
100 Wall Street, 21st Fl.
New York, New York 10005
Attn: Toby Durrant
Email: t.durrant@3powerenergy.com
 
With a copy (which shall not constitute notice) to:
 
Wuersch & Gering LLP
100 Wall Street, 21st Fl.
New York, New York 10005
Attn: Travis L. Gering
Fax: 610-819-9104
Email: travis.gering@wg-law.com


11.          Modification.  This Agreement shall not and cannot be modified by
any Party by any oral promise or representation made before or after the
execution of this Agreement, and may only be modified by a writing signed by all
Parties.  This Agreement shall be binding upon and inure to the benefit of the
Company Released Parties and the Valentini Released Parties.


12.          Construction.  The headings of paragraphs are used for convenience
only and shall not affect the meaning or construction of the contents of this
Agreement.  Should any portion (e.g., word, clause, phrase, sentence, paragraph
or section) of this Agreement be declared void or unenforceable, such portion
shall be considered independent and severable from the remainder, the validity
of which shall remain unaffected.  This Agreement shall survive
indefinitely.  The terms and conditions of this Agreement have been, or will
deemed to be, jointly negotiated by the Parties, and in the event of any
ambiguity or controversy it shall not be construed against either Party as the
draftsperson.  Each Party has had ample opportunity to consult with counsel and
has independently determined to proceed with this Agreement with or without such
counsel.  Neither Mr. Valentini nor any of the other officers or directors of
the Company have relied upon Company counsel with respect to any advice of any
nature or kind regarding this Agreement, and Mr. Valentini expressly
acknowledges and agrees that Company counsel does not represent Mr. Valentini
individually or as an officer or director of the Company.


13.          Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed one and the same instrument.  This Agreement may be
executed in counterparts and may be delivered via fax or scan which shall have
the same full force and effect as an original.


[Signature Page Follows]


 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.



 
/s/ Riccardo Valentini
   
Name:
Riccardo Valentini
           
3POWER ENERGY GROUP INC.
             
By:
/s/ Toby Durrant
     
Name:
Toby Durrant
     
Title:
Chief Investment Officer
 

  
[Signature page to R. Valentini Separation Agreement]
 
 
 

--------------------------------------------------------------------------------

 